Citation Nr: 1448106	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-47 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans' Affairs (VA).

In September 2014, a Board hearing was held at the RO before the undersigned; a transcript of the hearing is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence shows that the Veteran experienced some problems with his left knee during service, which were diagnosed as patellofemoral pain syndrome.  The evidence also indicates that he may have some level of current left knee disability, as he underwent a left knee arthroscopy and medial meniscal repair operation in December 2002 and he reports that he currently experiences left knee pain.  Additionally, he has asserted that the left knee has consistently bothered him since service.  Accordingly, a VA examination to assess the likely etiology of any current left knee disability is necessary prior to final adjudication of this claim.  38 C.F.R. § 3.159(c)(4).  Prior to arranging for the VA examination, the AOJ should ask the Veteran to identify all recent sources of treatment or evaluation he has received for left knee problems since April 2006 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all recent sources of treatment or evaluation he has received for left knee problems since June 2003 and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  Thereafter, arrange for a VA examination of the Veteran's left knee.  Any indicated tests should be performed.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

The examiner should identify all current left knee disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that any current left knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the findings of left knee patellofemoral pain syndrome in July 1988, March 1990, June 1990, and July 1990.  

The examiner should explain the rationale for the opinion given.

3.  Review the examination report and medical opinion to ensure that it is in compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Finally, readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

